Citation Nr: 1606078	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  11-25 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 10 percent for service-connected left knee collateral ligament sprain (left knee disability). 
 
2.  Entitlement to an initial compensable disability evaluation for service-connected disability manifested by scar on the right side of neck (neck scar). 
 
3.  Entitlement to an initial disability evaluation in excess of 10 percent for service-connected hemorrhoids.

4.  Entitlement to service connection for allergic rhinitis. 

5.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for plantar condition.

6.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for migraine headaches.

7.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1999 to October 1999 and from March 2005 to June 2006, along with various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the National Guard and/or Reserves thereafter.

This matter comes before the Board of Veterans' Appeals Board (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which, in pertinent part, granted service connection for hemorrhoids and assigned an initial noncompensable rating, effective April 1, 2008.  Also on appeal is a September 2009 rating decision, issued in March 2010, by the San Juan RO, which granted service connection for left knee collateral ligament sprain, and assigned an initial 10 percent rating, effective April 1, 2008; for a scar on right side of neck, and assigned an initial noncompensable rating, effective April 1, 2008; and increased the initial rating for service-connected hemorrhoids to 10 percent, effective April 1, 2008.  When a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).

This appeal was processed using VBMS (the Veterans Benefits Management System) and the Virtual VA paperless processing system.  Accordingly, any future consideration of this Veteran's case shall take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's remaining claims, so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

By a September 2014 decision, the Board denied entitlement to an initial disability evaluation in excess of 10 percent for service-connected left knee disability; entitlement to an initial compensable disability evaluation for service-connected neck scar; and entitlement to an initial disability evaluation in excess of 10 percent for service-connected hemorrhoids.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In December 2015, the Court vacated the Board's September 2014 decision and remanded the matter to the Board for further development

In the December 2015 memorandum decision, the Court concluded that the Board failed to consider the collective impact of all of the Veteran's disabilities for the purposes of extra-schedular consideration as required by the Court's holding in Johnson  v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  The Veteran's service-connected disabilities include, lumbar spondylosis, left ear hearing loss, a neck scar, bilateral tinnitus, hemorrhoids, left knee collateral ligament sprain, and right patellofemoral pain syndrome.  The Board observes that the Court requires that the Board provide adequate reasons or bases as to whether the combined conditions present an exceptional or unusual picture as required for extra-schedular consideration.  However, many of the Veteran's service-connected disabilities have not been examined by the VA since 2008, 2009, and 2011 examinations.  Therefore, the Board finds that remand is warranted to provide the Veteran with new VA examinations to determine the current severity of his service-connected disabilities (with the exception of his low back disability that was examined by the VA in January 2015), before considering entitlement to extraschedular ratings.  This remand will also afford the AOJ the opportunity to initially address whether the assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) for left knee disability, scar on the right side of neck, and hemorrhoids is warranted.

Additionally, in the December 2015 memorandum decision, the Court indicated that additional treatment records relevant to the Veteran's claim were not a part of the record.  Specifically, the record does not contain any service treatment records (STRs) subsequent to February 2008.  Therefore, these records should be sought on remand.

Also, in August 2015, the RO denied service connection for allergic rhinitis and denied the issues of whether new and material evidence had been received to reopen previously denied claims of entitlement to service connection for plantar condition, migraine headaches, and sleep apnea.  The RO mailed notice of the decision in August 2015.  In September 2015, the Veteran submitted a Notice of Disagreement (NOD).  Thus, the August 2015 rating decision remains pending and the RO is now required to send the Veteran an SOC in accordance with 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 19.30.  Where an NOD has been submitted, the Veteran is entitled to an SOC.  The failure to issue an SOC is a procedural defect requiring a remand.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Lastly, an effort should be made to obtain any records pertaining to ongoing treatment the Veteran has received that are not already on file.  38 U.S.C.A.             § 5103A(c) (West 2014).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA medical records and associate them with the paper or virtual claims file. 

All efforts to obtain these records must be documented.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.  The Veteran should also be given opportunity to present any private treatment records.

2. Take appropriate steps, including contacting the Veteran's National Guard unit, to obtain any outstanding service treatment records for his National Guard service, specifically including records subsequent to February 2008.  All efforts to obtain these records should be fully documented.  

3. Issue an SOC to the Veteran and his representative addressing the issues of entitlement to service connection for allergic rhinitis and whether new and material evidence has been received to reopen previously denied claims of entitlement to service connection for plantar condition, migraine headaches, and sleep apnea.  The Veteran must be advised of the time limit in which he may file a substantive appeal.  See 38 C.F.R. § 20.302(b).  The case should then be returned to the Board for further appellate consideration, only if an appeal is properly perfected. 

4. After the above development has been completed, to the extent possible, the AOJ should schedule the Veteran for a VA examination by an appropriately qualified examiner to determine the current severity of the Veteran's service-connected left ear hearing loss and bilateral tinnitus.  The claims folder must be made available to and reviewed by the examiner.  

The examiner is requested to provide a thorough rationale for any opinion provided.

5. Schedule the Veteran for an examination of the scar on the right side of his neck for a report on its current severity.  The claims folder must be made available to and reviewed by the examiner.  The examiner is asked whether the scar is deep or superficial, linear or nonlinear, unstable, or painful.  The dimensions of the scar should be noted, as well as any functional limitation it causes the Veteran.

The examiner is requested to provide a thorough rationale for any opinion provided.

6. Schedule the Veteran for a new VA examination to determine the current nature and severity of his left knee disability and right knee patellofemoral pain syndrome.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies, including x-rays and range of motion studies in degrees, should be performed. 

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  The examiner should note the degree of severity of any instability or subluxation of the knees, determine if the knees lock and if so the frequency of the locking, and note the presence of any effusion into the joints. 

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner. If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. 

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. 

In addition, the examiner should discuss the degree of occupational impairment attributable to the Veteran's service connected bilateral knee disability.  In particular, the examiner should describe what types of employment activities would be limited because of the Veteran's service-connected bilateral knee disability, what types of employment would not be limited (if any), and whether any limitation on employment would likely be permanent.

The examiner is requested to provide a thorough rationale for any opinion provided.

7. Schedule the Veteran for a VA examination to determine the current severity of his service-connected hemorrhoids.  The claims, file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report. 

The examiner should fully describe the nature and extent of the Veteran's service-connected hemorrhoid disability including whether it is manifested by large or thrombotic hemorrhoids or hemorrhoids with excessive redundant tissue or which frequently recur, have persistent bleeding with anemia or with fissures. 

The examiner should also discuss the Veteran's reports of constipation and persistent bleeding and state whether such symptoms are due to his service-connected hemorrhoids or are indicative of an additional disability.

The examiner is requested to provide a thorough rationale for any opinion provided.

8. The AOJ should consider whether a referral is warranted for the claims of increased evaluations for left knee disability, scar on the right side of neck, and hemorrhoids to the Director of VA's Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b).  In so doing, the AOJ may decide to pursue any further development as deemed necessary. 

9. Following completion of the foregoing, the AOJ must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.

10. Following any additional indicated development, the originating agency should review the claims file and readjudicate the issues on appeal.  If a benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




